DETAILED ACTION
	This office action is a 2nd Non-Final Office Action in response to the amendments filed on 08 November 2021 in view of a new interpretation of the claim language and newly found prior art. The previously indicated allowable subject matter has been withdrawn and a new rejection is presented below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08 November 2021 has been entered. Applicant’s amendments to the Specification, Drawings, and Claims have overcome most objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 15 June 2021. 
No claims have been cancelled.
Claims 1-13 are currently pending and considered below.

Claim Objections
Claims 1, 10, and 12 are objected to because of the following informalities:  
Claim 1, line 5, “wherein first radial distance” should read --wherein the first radial distance--
Claim 10, lines 2-4, “that is greater than an amount of challenging force to the user that is greater that an amount of challenging force configured to be provided to the 
Claim 12, line 2, “which are made of plastic or rubber” should be deleted
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a coupling mechanism in claims 1, 12; a selection mechanism in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The coupling mechanism of claims 1 and 12 have been interpreted to cover the corresponding structure of “The axle 160 and the pulley 162” as defined on page 4, lines 18-19.
The selection mechanism of claim 5 has been interpreted to cover the corresponding structure of a central separator 186 and a key 185, as these structures are illustrated and defined as performing the claimed function of selecting a subset of weight elements.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites the limitation “a quick detach pin that allows the user to define one of the first and the second circumferential directions” in lines 2-3. The written description does not provide sufficient support to convey to one of ordinary skill in the art how the quick detach pin functions to define one of the first and second circumferential directions or how the quick detach pin would affect the circumferential direction in which the wheel mechanism or pulley is capable of rotating. Instead, it appears that the quick detach pin simply connects the cable to the pulley such that it will rotate with the pulley when the pulley is turned in either a clockwise or a counterclockwise circumferential direction. Claim 7 is rejected by virtue of dependency on claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daborn (Foreign Patent Publication GB302467A).
Regarding independent claim 1, Daborn discloses an exercise system for exercising a body’s oblique muscle group, comprising:

a weight system (weight H, Fig. 4); and
a coupling mechanism (steel shaft B, drum K, suspension member connecting drum K to weight H; see Fig. 4; equivalent to coupling mechanism as defined by Applicant as it achieves the same function of coupling the weight system to the wheel mechanism) for coupling the weight system to the wheel mechanism (see Fig. 4);
wherein the outer and inner wheel portions are arranged to enable a user to comfortably grasp or grip the outer wheel portion, the inner wheel portion, or both (via handles C) and turn in a first or a second circumferential direction against a respective force or weight defined by the weight system (page 2, lines 17-20, “A weight H can be suspended from a drum K, when the wheel is rotated, the weight adjustable to any strength would form resistance”).

    PNG
    media_image1.png
    815
    616
    media_image1.png
    Greyscale

Regarding claim 2, Daborn further discloses where at least one handgrip (handle C) is provided on the outer wheel portion (see Figs. 1-2, outer handles C extending from outer circumference of iron wheel A).
Regarding claim 3, Daborn further discloses where at least one handgrip is provided on the inner wheel portion (see Figs. 1-2, inner handles C extending from front face of iron wheel A internal to the outer circumference).
Regarding claim 4¸ Daborn further discloses wherein the weight system (weight H) is configured to enable the user to set a weight to define the weight or force against which the the weight adjustable to any strength would form resistance”).
Regarding claim 8, Daborn further discloses where the coupling mechanism comprises any of cords, a chain, elastic bands, rubber bands, springs, a gear system and a clutch-based system (see Fig. 4, suspension member connecting drum K to weight H constitutes a cord).
Regarding claim 9, insomuch as Applicant teaches or shows, Daborn further discloses wherein the wheel mechanism (iron wheel A) is configured to provide an amount of challenging force to the user when the wheel mechanism is turned in either the first or the second circumferential direction, wherein the amount of challenging force varies with the radial distance to a position on the inner or outer wheel portions (via positioning of inner and outer handles C), from the geometric center of the wheel mechanism (a challenging force is inherently provided to a user when the user rotates the iron wheel A to lift the weight H via the shaft B and drum K and, as is similarly shown by Applicant, the challenging force will vary depending on whether the user grasps outer handles C positioned on the outer circumference of the iron wheel A or inner handles C positioned on the front face of iron wheel A internal to the outer circumference).
Regarding claim 10, insomuch as Applicant teaches or shows, Daborn further discloses wherein the inner wheel portion is configured to provide an amount of challenging force (by gripping inner handles C extending from the front face of iron wheel A and rotating iron wheel A against resistance provided by weight H) to the user that is greater than an amount of challenging force configured to be provided to the user by the outer wheel portion (by gripping outer handles C extending from the outer circumference of iron wheel A and rotating iron wheel A against resistance provided by weight H; as is similarly shown by Applicant, the closer the radial 
Regarding claim 11, Daborn further discloses wherein at least one handgrip is included on the inner wheel portion (inner handles C extending from front face of iron wheel A) and at least one handgrip is included on the outer wheel portion (outer handles C extending from outer circumference of iron wheel A).
Regarding claim 13, Daborn further discloses a base or main support system (uprights D and base E) upon which the wheel mechanism and weight system are arranged for support (see Figs. 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Daborn (Foreign Patent Publication GB302467A) and further in view of Miller (US Patent No. 4988098).
Daborn teaches the invention as substantially claimed, see above.
Regarding claim 5, Daborn teaches wherein the weight system (weight H) is adjustable by the user to select the amount of resistance provided to the wheel mechanism (iron wheel A; page 2, lines 19-20, “the weight adjustable to any strength would form resistance”), but does not teach wherein the weight system includes multiple weight elements, and a selection mechanism for selecting a subset of weight elements, thereby setting the weight or force.
Miller, in the same field of endeavor with regards exercise systems comprising a wheel mechanism coupled to a weight system for providing resistance to rotation of the wheel mechanism, teaches a wheel mechanism (cam mechanism 100) coupled to a weight system (tension mechanism 80) by a cable (83), wherein the weight system provides a weight or force to rotation of the wheel mechanism (abstract, see Figs. 1-3), wherein the weight system includes multiple weight elements (88a-88n) and a selection mechanism (pin 92; equivalent to selection mechanism as defined by Applicant as it achieves the same function of selecting a subset of weight elements) for selecting a subset of weight elements, thereby setting the weight of force (see Fig. 2, Col. 4 lines 37-40, “The number of weights attached to the cable is determined by a pin 92 that slides through an opening (not shown) in one of the weights 88 in a conventional manner”).

    PNG
    media_image2.png
    711
    436
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    492
    685
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the weight system of Daborn to include multiple weight elements and a selection mechanism for selecting a subset of weight elements, as is similarly taught by Miller, for the purpose of allowing a user to easily adjust the amount of weight or force provided to rotation of the wheel mechanism as desired to increase or decrease of the difficulty of workouts performed on the exercise system.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Daborn (Foreign Patent Publication GB302467A) and further in view of Emick (US Patent No. 7753827).
Daborn teaches the invention as substantially claimed, see above.
Regarding claim 6, Daborn teaches wherein the coupling mechanism comprises a cable (suspension member coupling weight H to drum K) and a drum (K) on an axle (steel shaft B), 
Emick, in the same field of endeavor with regards to coupling mechanisms configured to rotate to raise and lower a weight, teaches a coupling mechanism comprising a cable (rope 350), a pulley (spool 330, equivalent to pulley as shown by Applicant) on an axle (roller rod 300) and a quick detach pin (bolt 341 and nut 340) that allows a user to define one of a first and second circumferential directions (clockwise or counterclockwise rotation; insomuch as Applicant has shown a quick detach pin that allows the user to define one of a first and second circumferential direction by showing a pin that secures the cable to the pulley to allow a user to rotate the cable in a first or second circumferential direction to lift the weight system, Emick shows the same; Col. 5 lines 45-48, “The bolt 341 passes through the roller rod 300 so that the spool 330 rotates together with the roller rod 300 as they are in essence one member” and Col. 5 lines 54-55, “The bolt 341 is also used to connect a first end 351 of a rope member 350 onto the spool 330”).

    PNG
    media_image4.png
    466
    601
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    695
    449
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the drum of Daborn to be a pulley/spool and to include a 
Regarding claim 7, Daborn as modified by Emick teaches wherein the cable (suspension member coupling weight H of Daborn to pulley/spool as modified by Emick) is connected to the wheel mechanism (iron wheel A of Daborn, connected via the pulley/spool of Emick and the axle/steel shaft B of Daborn).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Daborn (Foreign Patent Publication GB302467A) and further in view of Szkalak (US Patent No. 4390179).
Daborn discloses the invention as substantially claimed, see above.
Regarding claim 12, Daborn further teaches wherein the wheel mechanism (iron wheel A) and the coupling mechanism (steel shaft B) are made of metal, but does not teach wherein the weight system (weight H) is made of metal.
Szkalak, in the same field of endeavor with regards to weight systems for exercise systems, teaches a weight system (weight stack 30) that is made of metal (Col. 2 lines 44-45, “a variable weight stack 30, comprising a plurality of vertically stacked metal plates 32”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the weight system of Daborn to be made of metal, as is similarly taught by Szkalak, for the purpose of providing a weight system made of a suitable material to provide weight or force resistance to rotation of the wheel mechanism of the exercise 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784